     Case 1:17-cv-00199-GBD-SDA Document 154 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           7/13/2020
B. Braxton/Obed-Edom,

                                 Plaintiff,
                                                            1:17-cv-00199 (GBD) (SDA)
                  -against-
                                                            ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Plaintiff’s July 7, 2020 Letter (filed on the docket on July 9, 2020)

requesting copies of Plaintiff’s medical records retrieved by Defendants and asking the Court to

issue a subpoena for Plaintiff’s records from the Social Security Administration (“SSA”) from

2010. (Letter, ECF No. 153.) Plaintiff’s application is GRANTED IN PART and DENIED IN PART.

       Plaintiff’s request for copies of records retrieved by Defendants is granted. Defendants

shall provide copies of such records promptly upon receipt and file proof of service on the

docket. Plaintiff’s request for service of a subpoena upon the SSA, which seeks records from

eight years before the events in question, is denied without prejudice. If, following Plaintiff’s

receipt and review of the more recent medical records to be provided by Defendants, he can

show that the 2010 records are relevant and necessary, he may renew his request.

        A copy of this Order will be mailed to the pro se Plaintiff by Chambers.
    Case 1:17-cv-00199-GBD-SDA Document 154 Filed 07/13/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              July 13, 2020

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
